940 S.W.2d 365 (1997)
Calvin Ray PERKINS, Appellant,
v.
The STATE of Texas, Appellee.
No. 10-95-165-CR.
Court of Appeals of Texas, Waco.
February 26, 1997.
Kathi A. Drew, Dallas, for appellant.
John C. Vance, Criminal District Attorney, John R. Rolater, Jr., Asst. District Attorney, Dallas, for appellee.
Before CUMMINGS and VANCE, JJ., and FRANK G. McDONALD (Retired), C.J.

OPINION
FRANK G. McDONALD, Chief Justice (Retired).
Appellant Perkins appeals from his conviction for driving while intoxicated, third offense, for which he was sentenced to five years in the Texas Department of Criminal Justice, Institutional Division, probated, and a $500 fine.
About 11:00 p.m. on April 2, 1994, Dallas Firefighter Farrell investigated a parked car in the middle of the road on Military Parkway. Farrell testified that Appellant was slumped over the steering wheel and passed out; that he smelled of alcohol; noticed beer *366 cans in the back seat, and that he summoned the police.
Officer Johnson arrived at the scene about 11:15 p.m. Johnson testified he believed Appellant to be intoxicated; had alcohol on his breath; had slurred speech and an unsteady stance. Johnson arrested Appellant and transported him to the Lew Sterrett Justice Center where Appellant refused to submit to blood and breath tests, but was videotaped within forty minutes after his arrest. The video tape is in evidence.
Appellant denied that he was intoxicated; he testified he had spent the day at a recreation center producing a talent show for children; that he left the center at 9:00 p.m. with a friend, Emil Thompson, and went to a car wash where he washed his car and drank one beer; that he left the car wash to go to a friend's house and had stopped his car to look at his mapso and was leaning forward when Farrell opened his car door and asked him if he had been drinking. He further testified that Officer Johnson arrived and asked him if he had been drinking and if he had any warrants; that he replied he had had one beer and did have a probation violation warrant for DWI.
Emil Thompson testified he was with Appellant until 9:45 p.m.; that Appellant drank one can of beer at the car wash; that Appellant was not intoxicated; that Appellant took some medication during the evening; that he noticed Appellant's nose was running but he was not "woozy." Additional evidence will be recited in our discussion of Appellant's points.
Trial was before the judge without a jury. The judge found Appellant guilty and sentenced him to five years in prison, probated, and a $500 fine.
Appellant appeals on two points of error.
Point one: "The evidence is legally insufficient to support the conviction for driving while intoxicated."
In reviewing the legal sufficiency of the evidence, this court must view all the evidence in the light most favorable to the prosecution and determine whether any rational fact finder could have found the essential elements of the offense, including Appellant's intoxication, beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979); Geesa v. State, 820 S.W.2d 154, 160 (Tex.Crim.App.1991).
Witness Farrell testified Appellant was intoxicated. Officer Johnson testified Appellant was intoxicated and that he did not have the normal use of his physical faculties. Appellant admitted he had one beer. Viewing the evidence in the light most favorable to the verdict, we conclude that any rational trier of fact could have found the essential elements of the offense charged beyond a reasonable doubt.
Point one is overruled.
Point two: "The evidence is factually insufficient to support the conviction for driving while intoxicated."
In conducting a review of the factual sufficiency of the evidence, this court views the evidence without the prism, "in the light most favorable to the prosecution," and should set aside the verdict if it is so contrary to the overwhelming weight of the evidence as to be clearly wrong and unjust. Clewis v. State, 922 S.W.2d 126 (Tex.Crim. App.1996); Stone v. State, 823 S.W.2d 375, 377 (Tex.App.Austin 1992). Under the Clewis standard, we consider the evidence of defense witnesses and the existence of alternative hypotheses.
Farrell testified Appellant "seemed to be intoxicated."
Q. But you did not know for sure?
A. No, sir.
Q. It's just an assumption on your part?
A. Yes, sir.
Farrell further testified, "I remember seeing beer cans, I believe in the back seat," and that "there were no open containers in the front compartment of the car."
Officer Johnson testified that he noticed the strong smell of alcohol on [Appellant's] breath; he had a very unsteady stance; he did not believe [Appellant] had the normal use of his physical faculties; his speech was slurred and he seemed disoriented. He [Johnson] thought the cause was alcohol; *367 and that Appellant refused both the breath and blood tests. Johnson did not see any beer cans in Appellant's car.
Appellant admitted he had one beer, thus accounting for the smell of alcohol. This was substantiated by witness Thompson. There is no evidence Appellant drank more than one beer. While Farrell believed he saw beer cans in the back of Appellant's car, Officer Johnson saw no beer cans. Appellant testified that no beer cans were present in his automobile. None were introduced in evidence even though the vehicle was impounded by the police; hence, under police control where it could have been searched and an inventory of its contents photographed. Consumption of alcohol alone does not mandate a conclusion of intoxication.
Officer Johnson noticed slurred speech, disorientation and an unsteady stance. Appellant testified he had worked since early in the morning putting together a show for children at a recreation center and he was weary. It was late at night. Appellant was distressed, believing his warrant had caught up with him. He testified he was suffering from sinus difficulties and had taken Nyquil for that problem earlier in the evening. Officer Johnson testified Appellant could not pass some simple "field sobriety" tests, i.e., that he recited the alphabet but ended in "TUZ" and stated he could not count backward from 38 to 22. This testimony was disputed by Appellant.
Finally, this court has viewed State's Exhibit 1, the video tape taken of Appellant less than forty minutes after his arrest. The video tape fails to demonstrate that Appellant was intoxicated and fails to demonstrate that Appellant was mentally or physically impaired. On the video tape Appellant was cooperative with the officers, spoke clearly, and was able to follow directions. He did not stumble, fall down or appear in any way disoriented. He recited the alphabet without error. He counted backwards from 38 to 22 with only one error. The video tape demonstrated that Appellant was not intoxicated. From all the evidence, we hold that a finding of intoxication is so against the great weight and preponderance as to be unjust and manifestly wrong. And given that the State's burden of proof at trial "was beyond a reasonable doubt," our review of the evidence, both for and against the finding, convinces us that the verdict is clearly wrong and unjust.
Point two is sustained.
The judgment is reversed and the cause remanded for a new trial.
CUMMINGS, J., dissents.
CUMMINGS, J., Dissenting.
I dissent because I cannot say that the trial court's finding of intoxication is so against the great weight and preponderance of the evidence as to be unjust and manifestly wrong. In conducting a factual-sufficiency review of the evidence, due deference must be given the [fact finder's] assessment of the witnesses' credibility and [its] resolution of any conflicts in the evidence. Jones v. State, No. 72,026, slip op. at 4, ___ S.W.2d ___, ___, 1996 WL 732038 (Tex.Crim.App. December 18, 1996); Desselles v. State, 934 S.W.2d 874, 878 (Tex.App.Waco 1996, no pet.). In conducting a factual-sufficiency review we are not allowed to sit as the "thirteenth juror" in the case. Desselles, at 878. Geesa v. State, 820 S.W.2d 154, 159 (Tex. Crim.App.1991).
In addition to the factual review in the majority opinion, there are several other important facts, the most alarming of which was the location where Mr. Perkins was found slumped over in his car. Apparently a passer-by notified some authority in Dallas that "someone was unconscious in the middle of the road." Dallas Firefighter Farrel testified that he was dispatched from downtown and that he and several other firemen went to the 8000 block of Military Parkway with their emergency lights and siren on. Upon arrival, he found a car straddling the middle of two eastbound traffic lanes of Military Parkway with Mr. Perkins slumped over in the front seat with his foot on the brake and the car running. The emergency lights and siren did not awaken Perkins. Farrel noted that Perkins was breathing and had a pulse, so he put the car in park and took the keys from the ignition to prevent Perkins from leaving the scene should he awaken before the police arrived.
*368 Mr. Perkins testified that he had been parked where Farrel found him "probably five minutes" and that "... there was a lot of traffic out." Surely the trial court could have inferred from the evidence that Mr. Perkins had created an inherently dangerous traffic situation.
Additionally, as judge of the credibility of the witnesses, the trial judge could have taken into consideration the testimony of Mr. Perkins when he admitted on cross-examination that he had previously been convicted of DWI on an occasion where he had fallen asleep at the wheel of his car at a red light intersection in South Dallas. Further, at the time of this incident, Mr. Perkins was on probation and had been ordered not to drink alcoholic beverages. By his own admission to have drank one beer, he was in violation of that court order.
Finally, I disagree with the majority's opinion concerning the video tape. As I reviewed the tape, Mr. Perkins responses to the officers requests were slow and deliberate, almost as though he had trained himself to respond slow and carefully. Even at that, he did seem confused at times and occasionally swayed on his feet. He was not falling down drunk, but the trial court witnessed his actions in the courtroom when he testified. The trial court could have believed the prosecutor in his closing argument where he argued that there was a difference in Perkins' speech in the courtroom compared to his slurred speech in the video.
The fireman and arresting police officer both testified that Mr. Perkins was intoxicated on this occasion. This occasion was the second time Mr. Perkins had passed out on the street in his car. Going to sleep or passing out is further evidence of complete loss of mental and physical faculties. The only difference from the first time he was apprehended passed out behind the wheel of his car was that he was not taking medication. Here, he states that in addition to the one beer he admitted to drinking, he says he had taken Nyquil for his sinus problem. Both times he was drinking and both times he went to sleep on a public street. I believe the evidence is overwhelming in support of the trial court's finding of guilt and that the case should be affirmed.